UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERIC D. WALL,
                             Plaintiff,
                                                                        19-CV-7413 (CM)
                     -against-
                                                                    ORDER OF DISMISSAL
DONALD J. TRUMP,
                             Defendant.


COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff brings this action pro se. By order dated September 9, 2019, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis.

                                      STANDARD OF REVIEW

        The court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

see Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007). The court must also dismiss a complaint if

the court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.
        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” A claim is facially plausible if the plaintiff

pleads enough factual detail to allow the court to draw the inference that the defendant is liable

for the alleged misconduct. In reviewing the complaint, the court must accept all well-pleaded

factual allegations as true. But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. After separating legal

conclusions from well-pleaded factual allegations, the court must determine whether those facts

make it plausible – not merely possible – that the pleader is entitled to relief.

                                           BACKGROUND

        Plaintiff Eric D. Wall, using the Court’s declaration form, brings this action against

Donald J. Trump, President of the United States, asserting claims of “negligent infliction of

emotional distress, negligence, mental anguish, physical injury, defamation, reckless

endangerment, fraud, and pain & suffering.” (ECF No. 2.) Plaintiff seeks monetary damages in

the amount of $999,000.

        Plaintiff includes a ten-page, single-spaced, typewritten letter detailing events that

occurred in his life, for which he believes the President is responsible. He alleges that:

        [e]ach time that President Donald Trump uses misdirection as a tactic, blatantly
        lies to his constituents, and to The People, and undermines women, minority
        groups, and everyone that does not subscribe to his rhetoric, including members
        protected under Article One, Two, and Three of The US Constitution, I feel that
        our country’s framework, as well as societal fabric, is being torn apart just as my
        innards are being ripped from within me. I am haunted by this man’s use of
        tyrannical and threatening words, actions, and I fear indefinitely for my present
        and future as well as for others, equally.




                                                    2
(ECF No. 2 at 5.) 1 Plaintiff has “felt that Donald Trump is literally trying to kill people, either

quickly if those people pose a perceived threat to his quest for ultimate power, or slowly, if

nothing else to persuade them to agree with him by use of bullying tactics.” (Id.) Plaintiff, who

does not currently have children, “fears the life that [his] future children will be exposed to, due

to the intentional, wanton, and negligent acts of Donald Trump.” (Id.) Plaintiff assert that:

        my last name is “Wall.” Wall usually stands as a symbol of strength and a place
        that protects people. As of recent, my last name, “Wall,” is a term thrown around
        by Donald Trump, used to instill fear, panic, terror, and harm upon not only
        immigrants, but to the American citizens who object to the idea of ripping
        children from families who come here to seek asylum from more dangerous living
        conditions where they once lived. Every time I hear America, I am disgraced with
        a sadness so far out of my control, I cannot sleep at night – literally.

(Id. at 7.)

                                            DISCUSSION

A.      Presidential Immunity

        Plaintiff’s claims against Donald J. Trump for acts performed in his official capacity as

President of the United States must be dismissed as the President is absolutely immune from suit

for damages “predicated on his official acts.” Nixon v. Fitzgerald, 457 U.S., 749 (1982); Int’l

Siva Consciousness, et al. v. United States, et al., ECF 1:92 Civ. 8188, 32, 1993 WL 322862, at

*1 (S.D.N.Y. Aug. 18, 1993). Plaintiff’s claims against Donald J. Trump arise out of acts

performed in his official capacity as President of the United States. The Court therefore

dismisses Plaintiff’s claims are foreclosed by absolute immunity and as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i), (iii); Montero v. Travis, 171 F.3d 757, 760 (2d Cir. 1999) (“A complaint will

be dismissed as ‘frivolous’ when ‘it is clear that the defendants are immune from suit.’” (quoting

Neitzke v. Williams, 490 U.S. 319, 327 (1989))).



        1
            Page numbers refer to those generated by the Court’s electronic filing system.


                                                   3
         District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

                                          CONCLUSION

         The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaint, filed in forma pauperis

under 28 U.S.C. § 1915(a)(1), is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), (iii).

         Plaintiff’s motions for permission to participate in electronic case filing (ECF Nos. 3, 5)

are denied as moot. 2

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:       September 24, 2019
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




         2
        The Court notes that Plaintiff’s request makes clear that he has not completed the
requirements necessary to participate in electronic case filing; even if this action were not being
dismissed, the Court would deny the requests.


                                                  4
